DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant’s Amendment to Claims and Arguments filed on October 13, 2022 are acknowledged. 
2.2.	Claims 2-4, 6-8 and 9 have been canceled. Claims 11-15 have been withdrawn.  Claims 1, 5,10,16 and 17 are active.
2.3.	Claims 1 has been amended for clarity: a) instead of " first inorganic substance" Applicant use new term " lubricant"; b) instead of second inorganic substance Applicant uses term " filler"; c) Applicant also specified that first thermoplastic .. is " isophthalic acid copolymerized polybutylene terephthalate (PBT) " and other clarifications of Applicant's claimed subject matter. Claim 16 has been amended by introducing new term " thermal plastic". 
	Support for the amendment to Claim 1 has been found in Applicant's Published Specification Applicant (see US 2019/0111617). Therefore, no New matter has been added with instant Amendment. 
3.	Despite of the amendments to Claim 1, the Prior art utilized in preceding Office action continues to be applicable as explained below. Consequently, it is appropriate to make instant Action Final. 
Claim Objections
4.	Claim 16 is objected to because use of term "thermal plastic". Applicant's advised change this to "thermoplastic".  Appropriate correction is required.
	                               Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1, 5, 10, 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Martinoni (US 2010/0160547) as evidenced by Wikipedia article " Fumed Silica) and/or   De Temmerman (reference of Record) combined with Chung et al
"Processing and properties of glass bead particulate filled functionally graded Nylon-11 composites produced by selective laser sintering", 2006 ( reference of Record) combined with Chang et al ( reference of Record)  and Walter et al "Overview of Flame Retardants Including Magnesium Hydroxide" as evidenced by  Schmid et al – reference of Record.
5.1.	Regarding Claims 1, 5,10, 16 and 17 Martinoni disclosed powder compositions and articles obtained from those composition by laser sintering process, wherein composition comprises polyester polymer powders, reinforcing particles and flow agent  (see Abstract, [0062] and [0096]). 
5.2	Regarding presence of first inorganic substance   Martinoni disclosed use of  fumed silica  as a flow agent or other words - lubricant- ( see [0096]]) in the amount of 0.01 wt % to about 1 wt%. Note that fumed silica has nominal dimensions less than 100 nm ( see evidence  presented by Wikipedia – Fumed Silica – article attached). In addition, see  De Temmerman ( Fig.2) wherein data for particles size distribution is provided. 
	Therefore, it would be expected that because Martinoni used fumed silica for same purpose as done by Applicant ( as flow agent or, in other words, lubricant), then fumed silica used by Martinoni  would have same particles sizes and distribution , until unexpected results to the contrary can be shown.
5.3.	Regarding presence of second inorganic substance, which comprises spherical particles and non-spherical particles,    Martinoni disclosed use of  ( see [0059])  inorganic particles , including ceramic particles, glass particles,  in amount in range from 5 wt% to less than preferably 50 wt% ( see [0052]), wherein particles may have dimensions less than about 100 microns  and glass fibers ( non-spherical particle/fibers)  with  aspect ratio of preferably 5 to 1 ( see abstract, Fig.1) preferably dimensions less than 300 microns ( see paragraphs [0053] – [0054]) and median/ average dimension less than about 200 microns and more than about 10 microns, but silent with respect to spherical  shape of disclosed glass particles.
	However, Chung et al teaches use of glass beads (glass spheres - see 2. Experimental and numerical, page 227) for reinforcement of molded articles and specify pointing out that: "The selection of materials suitable for the fabrication of FGMs by SLS was based on the following criteria. First, materials must be available in powder form. For good spreading on the powder bed, there are limitations on the powder particle size. Powders should flow freely, even at elevated temperatures, since good powder flow and
spreading are required to form each new layer in SLS processing. At the lower end,
materials made with diameters less than 10 μm were found to exhibit poor bulk flow at
high temperatures, due to the higher inter particle friction found in extremely fine
powders [22]. At the higher end, a typical build layer thickness in the SinterstationTM
2000 machine is in the 100-200 μm range. Therefore, materials with particle sizes in
the 10-150 μm range are preferred." In addition, Chung teaches that the majority of
glass beads are in the 45-63 μm range (see Fig.1 and Fig.2).
	Therefore, it would be obvious to one of ordinary skill in the art to use glass
beads (therefore spherical) as glass particles with preferable specific characteristic size / diameter below 100 μm per guidance provided by Chung in composition for SLS disclosed by Martinoni as established in the art " .. generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. lnterchemical Corp., 325 US 327, 65 USPQ 297 (1945).
5.4.	Therefore, limitations of Claim 1 with respect to first and second inorganic substances are met.
 5.5.	Regarding polyester powders Martinoni pointing out that polyester polymer powder composition, suitable for laser sintering process, should have melting temperature less that about 220 0C   and “ preferably  less than about 210 0C ..  – see paragraph [0070]”.  Martinoni also stated that range from 220 0C to 150 0C ( see paragraphs [0009] – [0011]) is suitable for laser sintering process.    
5.6.	In this respect Martinoni disclosed that PBT/I (polybutylene terephthalate/ isophthalate) modified with Isophthalic acid in the amount of approximately to 1/3 by wt.  of all acids as preferable choice (see [0079],[[0087]) of polyester powder: "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
Note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids (in this case sum of all acids – terephthalic and isophthalic)  and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, than 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0(zero) to approximately 16.6 mole%. 
5.7.	However, it is well known that presence of co-monomer as IPA will reduce Tm (melting point) below melting point of homo PBT. 
Chang (see Table 1)  provide evidence that   Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C.
5.8.	Therefore, PBT modified with IPA  has Tm of about 200 0C – this read on " first resin" as claimed by Applicant. 
5.9.	Regarding second resin Martinoni disclosed that composition may comprise ( see [0012]):"  In yet another embodiment, the present invention provides a laser-sinterable powder composition that includes a blend of two or more polyester polymers. The blend may include, for example, (i) one or more polyester polymers that
is semi-crystalline or crystalline and (ii) one or more amorphous polyester polymers. Alternatively, the blend may include, for example, two or more semi-crystalline or crystalline polyester polymers (with or without one or more amorphous polyester polymers).".
5.10.	Martinoni further disclosed that: " Suitable exemplary crystalline and semi-crystalline polymers include PET ( Tm about 2600C -GM) , PET/I (molar ratio of ethylene terephthalate/ ethylene isophthalate is preferably at least about 65/35), polyethylene-2,6-naphthalate ( PEN- Tm about 2700C-GM ), and poly-1,4-cyclohexylenedimethylene terephthalate ( PCT – 285 0C -GM). 
	Therefore, it would be obvious to select PEN or PCT as a second resin with Tm of at least 223 0C   as claimed by Applicant in Claims 1, 16 and 17 in view of guidance provided by Martinoni and due to limited/ finite number of preferable choices. In addition, Martinoni also teaches that polymer particles can be reinforcing particles if they poses higher melting point than laser sintering base polymer powder (see [0052] and [0059]) because they will not melt completely at laser sintering temperature. 
5.11.	Regarding particle size of polyester powders Martinoni teaches that polymer particles for the laser sintering composition may have dimension in a range from 10 microns to 200 microns ( see [0092]). Martinoni also teaches that all components of laser sintering composition should have particle sizes similar to particle sizes of laser sinterable polymer powder ( see [0092]: "  In some embodiments, the reinforcing particles and laser-sinterable polymer powder are selected so that the maximum dimension of the reinforcing particles is approximately equivalent to or smaller than the maximum dimension of the polymer particles of the laser-sinterable polymer powder"..
5.12. 	Therefore, because ranges for particle sizes of first and second resin are overlapping with each other and because term " larger" does not required any  significant difference in sizes and can be satisfied for example by difference of no more than 0.01%, than it would be obvious use similar size of  particles in average range of 100 microns as disclosed by Martinoni until unexpected results clearly associate with difference in particle size of first and second resin can be shown. In addition, note that as it established by law” prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
5.13.   Regarding amount of first polymer resin in composition see Martinoni [0080] 
polymer reinforcement particles,  including polyesters  or polyamides and  polycarbonates are disclosed and also paragraphs [0052], [ 0080], [0095], Table 1 and specifically [0077] wherein Martinoni stated that " Powder compositions of the present invention may include any suitable amount of the one or more laser-sinterable
polymer powders. Preferably, the powder composition includes at least about 20 wt-%, more preferably at least about 50 wt-%, and even more preferably at least about 60 wt-% of laser-sinterable polymer powder, based on the total weight of the powder composition. In preferred embodiments, the powder composition includes less than about 97 wt-%, more preferably less than about 85 wt-%, and even more preferably
less than about 80 wt-% of laser-sinterable polymer powder, based on the total weight of the powder composition". 
5.14.	Therefore, Martinoni in view of Chung disclose and teach same basic composition as claimed by Applicant, including presence of flame retardant   ( see [0098]) but silent with respect to amount of the flame retardant with respect to " second inorganic substance" wherein flame retardant " is selected from at least one of aluminum hydroxide and magnesium hydroxide" as claimed by Applicant in Claim 1. 	
5.15.	However, it is well known that aluminum hydroxide and magnesium hydroxide are routinely  used as flame retardant in order to satisfied specified UL 94 rating  in amounts up to 60 wt% based on the composition. 
Walter teaches  that : " Magnesium Hydroxide is attracting attention because of its performance, price, low corrosiveness, and low toxicity" in comparison with phosphoric type of flame retardant, which may produce corrosive smoke during burning of plastics: "  Since phosphoric acid is formed in the burning plastic, there is increased likelihood that the smoke will be corrosive". 
5.16.	In view of reasons provided above, it would be obvious to one of ordinary skill in the art to add necessary amount of  magnesium hydroxide flame retardant per guidance provided by Walter  to basic powder composition of Martinoni and Chung   in order to produce moldings by SLS fabrication method with acceptable  or even  highest V-0 rating as it required for specific utility.
5.17.	Therefore, because Martinoni combined with Chung and Walter  disclosed same basic powder composition as required by Claim 1, than it would reasonable to expect that this composition will have same properties, including Hausner ratio as it claimed by Applicant in Claim 5. 
5.18.	In addition, and with respect to Claim 5 note that Schmid present evidence ( see paragraph Extrinsic Properties, Reference of Record)   that during SLS process powders should have “ almost free flowing behavior”  and that  free flowing powders have  HR values below 1.25, but powders with  HR values above 1.4 will cause processing problems. Therefore, it is clear that any powder blends suitable for SLS process should have  HR value of no more than 1.4 and preferably close to 1.25.
Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 5, 10, 16 and 17 filed on October 13, 2022 have been considered but found not persuasive.
7.	It is noted that Applicant's principal arguments are based on rationale that: " None of the cited references teach or suggest a "first thermoplastic comprised
of a first resin material that is an isophthalic acid copolymerized polybutylene
terephthalate (PBT)" where "a proportion of a copolymerization monomer in the first resin material is between 3 mol % or more and 30 mol % or less," as recited in the
amended claims.  Instead, Martinoni teaches a material where "[t]he polyester resin preferably includes at least about 5 wt-%, more preferably at least about 20 wt-%, even more preferably at least about 40 wt-%, and even more preferably at least about 65 wt-% of aromatic groups."
	In response for this argument note that as explained in paragraph 5.6 above wherein it was shown that Martinoni  does teach same copolymerized polyester with overlapping mole amount of Isophthalic acid as preferable choice: " ... Martinoni disclosed that PBT/I (polybutylene terephthalate/ isophthalate) modified with Isophthalic acid in the amount of approximately to 1/3 by wt.  of all acids as preferable choice (see [0079],[0087]) of polyester powder: "An example of a particularly suitable semi-crystalline polymer is a polyester resin derived from (i) acid monomers including terephthalic acid (approximately two-thirds by weight of the total acid monomers), isophthalic acid (approximately one-third by weight of the total acid monomers) and (ii) diols primarily, or exclusively, comprising 1,4 butanediol."
Note that because isophthalic acid and terephthalic acid have same molecular weight and because PBT comprises 50 mol% of dicarboxylic acids (in this case sum of all acids – terephthalic and isophthalic)  and 50 mole% of diol as 1,4-butanediol based on 100 mole% of PBT, than 1/3 by weight is approximately – 1/3 x 50 = 16.6  mol% based on PBT. Therefore, Martinoni disclosed modification of PBT with isophthalic acid (IPA), wherein IPA is present in range greater than 0(zero) to approximately 16.6 mole%. 
	Applicant is also stated that this amount of isophthalic acid lead to unexpected critical results with respect to melting point of PBT/I because : " the  claimed ratio is critical to the creation of a material where the heat deterioration is limited so that the material can be properly molded using powder lamination molding".
	In response for this argument note that it is well known that a)  presence of Isophthalic acid in PBT will lead to reduced Tm (melting temperature- see evidence provided by Chang (see Table 1) -  Tm for PBT comprising 15 mole% of IPA is 201 0C, wherein Tm for PBT comprising 0 mole% of IPA is 227 0C. ( paragraph 5.7 above).
	Therefore, reduction of Tm in PBT/I is expected. 
However, Applicant's arguments are not commensurate with scope of Applicant's claims because this "critical feature" as " heat deterioration" of the claimed material is not a part of Applicant's claimed subject matter. In this respect note that "..that the features upon which applicant relies (" heat deterioration" of the claimed material) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	At least for reasons above, all Applicant's arguments were found unpersuasive, Rejection is maintained and made Final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763